Citation Nr: 1605070	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a sleep disorder.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a left elbow injury.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for residuals of a left elbow injury.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a bilateral wrist disability.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for grinding of teeth, to include as secondary to post-traumatic stress disorder (PTSD).

10.  Entitlement to service connection for a myofascial pain injury, claimed as a back injury, to include as secondary to PTSD.

11.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

12.  Entitlement to an initial compensable rating for right eyelid twitch (blepharospasm) associated with PTSD.

13.  Entitlement to an increased rating for bilateral shin splints, rated initially as noncompensable and as 10 percent disabling from April 22, 2014.

14.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to May 2007, including service in Iraq.  His decorations include a Combat Action Ribbon and a Rifle Marksman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A May 2010 rating decision denied service connection for bilateral hearing loss.  

A July 2010 rating decision granted service connection for tinnitus, assigning a 10 percent rating effective November 13, 2009, and a right eyelid twitch, assigning a noncompensable (zero percent) rating effective November 13, 2009.  The decision also confirmed a denial of service connection for a sleep disorder because the evidence submitted was not new and material, and denied service connection for a bilateral wrist condition and grinding of teeth.

A November 2010 rating decision granted service connection for bilateral shin splints, claimed as stress fractures, assigning a noncompensable rating effective December 8, 2009.  The decision also reopened and denied service connection for a right knee disability and residuals of a left elbow injury.

In August 2014, during the pendency of appeal, the RO granted separate evaluations for the left shin splints and right shin splints, assigning them each 10 percent ratings effective April 22, 2014.  This decision constitutes a partial grant of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Finally, an October 2015 rating decision continued a 30 percent rating for service-connected PTSD and denied service connection for myofascial pain injury, claimed as a back injury.

With regard to the claims for service connection for a right knee disability, residuals of a left elbow injury, and a sleep disorder, the Board has a jurisdictional responsibility to consider whether it is proper for these claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran requested a hearing before the Board, but failed to report to a hearing scheduled in October 2015 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for a sleep disorder, grinding of the teeth, a bilateral wrist disability, and myofascial pain (claimed as a back injury); and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a sleep disorder was previously denied by a January 2008 rating decision.  The Veteran was notified of this decision in February 2008, and he did not perfect an appeal.

2.  Evidence received since the January 2008 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and it is material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a sleep disorder.

3.  The claim for service connection for residuals of a left elbow injury was previously denied by a January 2008 rating decision.  The Veteran was notified of this decision in February 2008, and he did not perfect an appeal.

4.  Evidence received since the January 2008 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and it is material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of a left elbow injury.

5.  The claim for service connection for a right knee disability was previously denied by a January 2008 rating decision.  The Veteran was notified of this decision in February 2008, and he did not perfect an appeal.

6.  Evidence received since the January 2008 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and it is material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disability.

7.  The Veteran has a current diagnosis of left elbow internal derangement with decreased motion, and the evidence is in equipoise on whether it is related to active service.

8.  The Veteran has a current diagnosis of right knee patellofemoral syndrome, and the evidence is in equipoise on whether it is related to active service.

9.  The Veteran does not currently have sensorineural hearing loss in the right ear or left ear to an extent recognized as a disability for VA purposes.

10.  For the entire period of appeal, the tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260, and there is no showing that the tinnitus is unique or unusual. 

11.  For the entire period of appeal, the right eyelid twitch is manifested by an intermittent eyelid twitch and no other symptoms.

12.  For the period of appeal prior to April 22, 2014, the bilateral shin splints did not cause any limitation of motion; however they were manifested by a slight disability of the knee or ankle.  

13.  For the period of appeal from April 22, 2014, the bilateral shin splints have manifested by slight disabilities of the knee or ankle. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a sleep disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for residuals of a left elbow injury.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a left elbow injury have been met.  38 U.S.C.A. §§ 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

7.  For the entire period of appeal, the criterial for the assignment of a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).

8.  For the entire period of appeal, the criteria for the assignment of a compensable rating for the right eyelid twitch have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.79, Diagnostic Codes 6099-6022 (2015).

9.  For the period of appeal prior to April 22, 2014, the criteria for the assignment of separate 10 percent ratings for left and right shin splints have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5099-5023, 5262 (2015).

10.  For the period of appeal from April 22, 2014, the criteria for the assignment of ratings in excess of 10 percent for right and left shin splints have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, the RO provided notice letters to the Veteran in November 2009 and June 2010, prior to the adjudication of the claims.  The letters notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for the previous denials of the service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters also notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The claims for higher initial ratings are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the tinnitus, bilateral shin splits, and right eyelid twitch issues.  
                                                                                                                                                                                                                                                                                                                
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims regarding residuals of left elbow injury, right knee disability, bilateral hearing loss, bilateral shin splints, tinnitus, and right eyelid twitch.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issue on the merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to these claims, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the claims for residuals of left elbow injury, right knee disability, bilateral hearing loss, bilateral shin splints, tinnitus, and right eyelid twitch, and the duty to assist requirements have been satisfied with regard to these claims.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in April and October 2010; and in April and September 2014 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disabilities.  He also failed to report for VA examinations scheduled in February, June, and August 2010; and in September 2015.  The Board finds the VA examination adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to whether the Veteran has any of the claimed disabilities, if so, whether the disabilities are related to the Veteran's service.  Findings are also provided on the current severity of the service-connected shin splints and right eyelid twitch.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these disabilities has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for residuals of left elbow injury, right knee disability, bilateral hearing loss, bilateral shin splints, tinnitus, and right eyelid twitch, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.

II.  New and Material Evidence Claims

Law and Regulations

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  




Sleep Disorder

The Veteran first applied for service connection for a sleep disorder in October 2007.  His claim was disallowed by rating action in January 2008 because he had no current diagnosis of a sleep disorder and there was no evidence of complaints or treatment of a sleep disorder in service.  The Veteran did not timely appeal the determination and it became final.

Evidence received in support of his claim to reopen includes an April 2010 VA PTSD examination and a September 2014 VA PTSD examination, in which the Veteran stated that he was currently experiencing sleep impairment, including difficulty falling and staying asleep.  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

Residuals of a Left Elbow Injury

The Veteran first applied for service connection for residuals of a left elbow injury in October 2007.  His claim was disallowed by rating action in January 2008 because there was no evidence that any current left elbow disability was related to service.  The Veteran did not timely appeal the determination and it became final.

Evidence received in support of his claim to reopen includes an October 2010 VA examination, in which the examiner indicated that it would be mere speculation to opine on whether the Veteran's left elbow diagnosis was related to service.  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

Right Knee Disability

The Veteran first applied for service connection for a right knee disability in October 2007.  His claim was disallowed by rating action in January 2008 because he had no current diagnosis of a right knee disability and there was no evidence of complaints or treatment of a right knee condition in service.  The Veteran did not timely appeal the determination and it became final.

Evidence received in support of his claim to reopen includes an October 2010 VA examination, in which the examiner indicated that the Veteran had a diagnosis of right knee patellofemoral syndrome.  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

III.  Service Connection Claims

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran."  38 U.S.C.A. § 1154(b); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (holding that pursuant to 38 U.S.C.A. § 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease for combat veterans).  "Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C.A. § 1154(b).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Residuals of a Left Elbow Injury

The Veteran contends that his elbow was injured in Iraq during a gunfight.  He states that he hit his elbow in the edge of his ammunition when he turned his turret.  He also states that he was diving to take cover from enemy fire and landed on the left elbow.  The Veteran asserts that his elbow currently cannot bend straight and occasionally hurts.  See the December 2009 statement; July 2010 statement; December 2010 notice of disagreement; March 2011 statement.

The evidence of record indicates that in an October 2010 VA examination, the Veteran was diagnosed with left elbow internal derangement with decreased motion.  Thus, the current disability requirement for service connection for residuals of a left elbow injury is satisfied.  

STRs do not contain any mention of a left elbow injury report during active duty; however the Veteran's injury is consistent with the circumstances of his service as a combat veteran in Iraq.  38 U.S.C.A. § 1154(b); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  The Veteran's lay statements have also been generally consistent and he filed his initial claim for service connection for residuals of a left elbow injury only a few months after discharge from service.  Thus, there is competent and credible evidence of a left elbow injury in service.

The evidence of record is in equipoise on the issue of whether the Veteran's left elbow disability is related to an in-service injury.  The October 2010 VA examination report indicates that the Veteran reported symptoms of pain, which increased with activity, and lack of full extension.  The examiner diagnosed the Veteran with left elbow internal derangement with decreased motion.  The examiner opined that although there was no evidence of treatment for a left elbow condition, given that the claimed injury occurred in combat, it would be mere speculation to attempt to provide an informed opinion on whether the current diagnosis was related to the in-service injury.

Under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Here, lay evidence relating the in-service injury to the current left elbow disability is competent and credible, and the VA examiner  could not opine on the issue of service connection.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a left elbow injury is warranted.     

Right Knee Disability

The Veteran contends that he injured his right knee during boot camp, due to hiking regularly for more than five miles wearing a full pack and rifle.  He also states that his knee injury occurred while taking cover from enemy fire and roadside bombings during two tours in Iraq, indicating that he dove into a ditch to take cover and landed on his right knee.  See the October 2007 application for compensation; July 2010 statement; December 2010 notice of disagreement; March 2011 statement.

The evidence of record indicates that in an October 2010 VA examination, the Veteran was diagnosed with right knee patellofemoral syndrome.  In addition, in an April 2014 examination for shin splints, there was evidence or history of recurrent slight subluxation or dislocation of the right patella.  Thus, the current disability requirement for service connection for a right knee disability is satisfied.  

STRs do not contain any mention of a right knee injury report during active duty; however the Veteran's injury is consistent with the circumstances of his service as a combat veteran in Iraq.  38 U.S.C.A. § 1154(b); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Although the Veteran's lay statements have not been entirely consistent, there is not "clear and convincing evidence" to rebut the statement that he injured his right knee in combat.  38 U.S.C.A. § 1154(b).  Thus, there is competent and credible evidence of a right knee injury in service.

The evidence of record is in equipoise on the issue of whether the Veteran's right knee disability is related to an in-service injury.  The October 2010 VA examination report indicates that the Veteran reported that he started having pain in his knee in boot camp in 2002, which increased with hiking and marching.  He stated that he was treated on active duty, but did not recall his diagnosis.  Upon physical examination, the Veteran's range of motion was from zero to 140 degrees, without pain.  He did not exhibit any additional loss of motion after repetitive motion testing due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner indicated that there was no redness, swelling, or heat, but the Veteran had mild tenderness to palpation in the infrapatellar area.  The diagnosis was right knee patellofemoral syndrome.  The examiner noted that the Veteran's STRs were silent for complaints or treatment of the right knee, and opined that the right knee condition was not related to his military service.

The examiner's opinion is of limited value, as the Veteran did not report that he injured his knee in combat, and thus, the examiners only articulated reason for opining that the knee condition was not related to service was that STRs were silent for complaints or treatment of the right knee.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, a medical opinion addendum could be obtained regarding the nature and etiology of the Veteran's right knee disability.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Here, although STRs are silent for mention of a right knee injury, the lay evidence relating the in-service injury to the current right knee disability is competent and credible.  Additionally, it is significant that the Veteran first filed a claim for service connection for a right knee disability less than six months after separation from active service.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for a right knee disability is warranted.     

Bilateral Hearing Loss

Diseases of the nervous system, such as sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

Here, the Veteran contends that his hearing loss is the result of excessive training with firearms and IED explosions, as well as weapons and bombs in Iraq.  See the December 2009 statement; December 2010 notice of disagreement; March 2011 statement.

The Veteran is competent to describe being exposed to loud noise, such as those caused by weapons and explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD Form 214 indicates that he was a rifleman in the Marine Corps, with service in Iraq.  He was awarded a Combat Action Ribbon and Rifle Marksman Badge, among other commendations.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

However, Veteran does not have a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  As discussed above, hearing loss for VA purposes is different than the colloquial usage of the term "hearing loss," and it is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  For VA purposes, what constitutes current disability is expressly defined by regulation.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In April 2010, the Veteran was afforded a VA audiological examination, which reflects the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
25
LEFT
5
5
0
5
15

The Veteran's speech recognition score using the Maryland CNC Test was 100 percent in his right ear and 96 percent in his left ear.  The examiner indicated that Veteran's hearing in his right ear and left ear was within normal limits.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The audiometric examination report indicates that the Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies, nor does he have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score of less than 94 percent in either ear.  Moreover, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the April 2010 VA examiner.  As such, the weight of the competent and credible evidence shows that the Veteran does not currently have a hearing loss disability in either the right ear or the left ear that meets the criteria of 38 C.F.R. § 3.385.  

Without competent evidence of a current hearing loss disability, service connection cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  The claim for service connection for bilateral hearing loss is therefore denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Increased Ratings Claims

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25  (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).  Pyramiding--the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities. See 38 C.F.R. § 4.14.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of Appeals for Veterans Claims (the Court) held that the pre-1999 and pre-June 13, 2003 versions of diagnostic code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Right Eyelid Twitch

The Veteran's right eyelid twitch is rated under Diagnostic Codes 6099-6022.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the eye (Diagnostic Code 6099) is rated under the criteria for lagophthalmos (Diagnostic Code 6022).

Under Diagnostic Code 6022 unilateral lagophthalmos warrants a 10 percent disability rating, and bilateral lagophthalmos warrants a 20 percent disability rating.

For the entire increased rating period, the record does not demonstrate the requisite manifestations for a compensable rating for the right eyelid twitch Diagnostic Code 6022.  Rather, the evidence demonstrates that there were no compensable symptoms present for the entire period of appeal.

In an April 2010 VA eye examination, the Veteran reported that he did not have any eye disease, but that his right eye twitched on a daily basis, particularly when he was nervous.  Upon physical examination, his near and far vision in both eyes with glasses was 20/20.  Without glasses, his far vision was 20/40 in the right eye and 20/25 in the left eye.  His pupils were round, regular, equal, and responded to light.  The diagnoses were refractive error and twitching of the right eyelids.  The examiner indicated that the cause of the twitching was nervousness, which was a common expression of nervousness.  The examiner stated that there was no permanent damage to the eye or to the lids.  

In an April 2014 VA eye examination, the Veteran reported that his eyelid twitching had begun in 2004 and had been occurring intermittently since then.  Physical examination revealed uncorrected and corrected vision in both eyes that was 20/40 or better.  His pupils were round and reactive light.  He had no anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  He also did not have astigmatism or diplopia (double vision), and his external lids/lashes, conjunctiva/sclera, cornea, anterior chamber, iris, and lens were all normal.  The results of an internal eye exam (fundus) was also normal.  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his diagnosis of myokymia.  The examiner stated that the Veteran was in excellent ocular health in both eyes, that there was no eyelid twitching present during the examination, and that when the condition occurred it could be related to stressful situations or memories.

Review of the evidence of record reveals that the Veteran does not meet the criteria for a compensable rating for the manifestations of his right eyelid twitch.  The VA examination reports during the period of appeal indicate that the Veteran had no symptoms of a right eye disability except for intermittent twitching, which caused no damage to his eyelid or eye, and that he had no other symptoms of an eye disability.

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the eye.  See 38 C.F.R. § 4.71a, Diagnostic Codes 6000-6091.  However, the Board finds no basis upon which to assign a compensable rating for the Veteran's right eyelid twitch for the time period of the appeal, as there is no diagnostic code that provides a compensable rating for the sole symptom of eyelid twitching.

In sum, the preponderance of the evidence is against the award of a compensable rating for the Veteran's service-connected right eyelid twitch for the entire appeal period, and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Bilateral Shin Splints

For the period of the appeal prior to April 22, 2014, the Veteran's bilateral splints were rated under Diagnostic Codes 5099-5023.  The hyphenated diagnostic code indicates that a condition of the musculoskeletal system (Diagnostic Code 5099) is rated under the criteria for myositis ossificans (Diagnostic Code 5023).  For the period of appeal from April 22, 2014, the Veteran's right and left shin splints were rated separately under Diagnostic Code 5256, for impairment of the tibia and fibula.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

Diagnostic Code 5023 provides that myositis ossificans is rated on limitation of motion of the affective parts, as degenerative arthritis (except for gout).  38 C.F.R. § 4.71a, Diagnostic Code 5023.

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For the period of appeal prior to April 22, 2014, the record does not demonstrate the requisite manifestations for a compensable rating for bilateral shin splints under Diagnostic Code 5023, as the Veteran did not have any limitation of motion.  However, separate 10 percent ratings under Diagnostic Code 5262 are warranted for this period of the appeal for manifestations of a slight disability.

The Veteran was afforded a VA examination in October 2010.  He reported symptoms of pain in both shins with prolonged walking or running.  He also reported that there was no swelling, clicking, popping, heat, redness, or giving way.  He stated that he iced his shins after physical activity and took occasional over-the-counter ibuprofen.  He did not use any braces or other assistive devices.  Physical examination revealed a normal gait with no evidence of deformity, or malunion or nonunion.  There was some mild tenderness to palpation of the distal anterior one-third of the tibias.  There was no swelling, muscle herniation, loss of muscle function, heat, or redness.  There was also no pain with varus and valgus stress.  A right knee examination indicated that the Veteran's range of motion was from zero to 140 degrees without pain, and that he did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive motion testing.  X-rays showed a normal appearance of the bilateral tibia and fibula bones and adjacent soft tissues.

As such, separate 10 percent ratings for right leg shin splints and left leg shin splints are warranted under Diagnostic Code 5262, for a slight bilateral disability.  There is no evidence that the Veteran's bilateral shin splints are commensurate with a moderate disability.  The evidence reflects that his range of motion of the right knee is to 140 degrees, which would not other warrant a compensable rating for limitation of motion of the knee.  The records show pain on palpation and with extended ambulation, but no additional disability was noted.  As there are no other impairments, an evaluation in excess of the 10 percent evaluation is not warranted.

The Board has considered whether a disability rating higher than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  The October 2010 VA examination specified that the Veteran did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive motion testing.  Accordingly, the 10 percent ratings contemplate the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, the removal of semilunar cartilage, or functional limitation more nearly approximating flexion limited to 60 degrees or extension limited to 5 degrees, he is not entitled to separate or higher evaluations under Diagnostic Codes 5256, 5257, 5258, 5258, 5259, 5260, 5261. 

For the period of appeal from April 22, 2014, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for bilateral shin splints under Diagnostic Code 5262, as the Veteran's shin splints do not more nearly approximate that of a moderate disability.  

In April 2014, the Veteran underwent another VA examination of his shin splints.  He reported that "it feels like the bone will pop out" referring to the bilateral patella.  He stated that he could not be as active and that sometimes in the morning he needed a cane to get up.  He also stated that he had flare-ups after 30 minutes of walking, and that he had to sit down and at times uses a cane.  He described a feeling of "sore numbness" in his limbs.  On physical examination, right knee flexion was to 140 degrees or greater, with objective evidence of painful motion at 125 degrees.  Right knee extension was to zero degrees, with no objective evidence of painful motion.  Left knee flexion was to 140 degrees or greater, with no objective evidence of painful motion.  Left knee extension was to zero degrees.  After range of motion testing with three repetitions, right knee extension was to 135 degrees; the other range of motion measurements remained the same.  The examiner indicated that the Veteran's functional impairment included pain in repetitive flexion in the right knee at the lateral patellofemoral joint and tenderness or pain to palpation of the joint line or soft tissues of both knees.  Joint stability tests were normal bilaterally.  

As such, ratings in excess of the current 10 percent for the right and left shin splits are not warranted.  There is no evidence that the Veteran's left leg and knee impairment is commensurate with a moderate disability.  The evidence reflects that his range of motion in the bilateral knees is limited to 135 degrees at worst, which would not other warrant a compensable rating for limitation of motion of the knee.  The records show pain which affects ambulation, but no additional disability was noted.  As there are no other impairments, evaluations in excess of 10 percent are not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5262.

The Board has considered whether a bilateral disability rating higher than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  As discussed above, however, the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  The April 2014 VA examination report indicated that the only function loss after repetitive use testing was that the right knee extension decreased by five degrees to 135 degrees, which is not a compensable limitation.  Accordingly, the 10 percent ratings contemplate the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  The Board notes that the Veteran has been service connected for a right knee disability; as such, any right knee symptoms will be included in the right knee disability evaluation.  The evidence of record does not demonstrate that the Veteran has ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or functional limitation more nearly approximating flexion limited to 60 degrees or extension limited to 5 degrees, he is not entitled to separate or higher evaluations under Diagnostic Codes 5256, 5258, 5258, 5259, 5260, 5261.  

In sum, for the period of appeal prior to April 22, 2014, a compensable rating under Diagnostic Codes 5099-5023 for the bilateral shin splits is denied; however, separate 10 percent ratings under Diagnostic Code 5262 are granted.  For the period of appeal from April 22, 2014, ratings in excess of 10 percent for bilateral shin splints under Diagnostic Code 5262 are denied.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including ringing in his ears, eyelid twitching, and pain on palpation of shins are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a sleep disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for residuals of a left elbow injury is granted.

New and material evidence having been received, the appeal to reopen service connection for a right knee disability is granted.

Service connection for residuals of a left elbow injury is granted.

Service connection for a right knee disability is granted.

Service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for right eyelid twitch is denied.

For the period of appeal prior to April 22, 2014, separate 10 percent ratings for right and left shin splints are granted.

For the period of appeal from April 22, 2014, ratings in excess of 10 percent for bilateral shin splints are denied.



REMAND

Sleep Disorder

Having reopened the claim for service connection for a sleep disorder, the Board finds that further development is necessary in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A.  

The Veteran has undergone VA PTSD examinations, in which he reported having impaired sleep, including difficulty falling and staying asleep.  However, a medical opinion has not been obtained on the issue of whether the Veteran's reported impaired sleep symptoms are indicative of a sleep disorder independent of PTSD, or are solely symptoms of his service-connected PTSD.  Accordingly, a medical opinion should be obtained determine the nature and etiology of any diagnosed sleep disorders, to include scheduling the Veteran for a VA sleep disorders examination if necessary.

Grinding of Teeth

The Veteran contends that he grinds his teeth due to gun fights, clearing houses, explosions, and hearing snipers in Iraq.  

In VA PTSD examinations, the Veteran reported chronic grinding of the teeth.  However, a medical opinion has not been obtained on the issue of whether the Veteran's reported grinding of the teeth is indicative of a disability independent of PTSD, or is solely a symptom of his PTSD.  Accordingly, a medical opinion should be obtained determine the nature and etiology of any diagnosed grinding of the teeth, to include scheduling the Veteran for a VA examination if necessary.

Bilateral Wrist Disability

The Veteran contends that his wrists were weakened in boot camp due to carrying overloaded ammunition, weighing more than 35 pounds, and excessive weapons training.  He also states that he incurred a bilateral wrist condition due to using a "death grip" on his rifle during his two tours in Iraq.  See the July 2010 statement; December 2010 notice of disagreement; March 2011 statement.  The Board finds this evidence sufficient to trigger VA's obligation to afford the Veteran a VA medical examination.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Myofascial Pain Injury & PTSD Increase

An October 2015 rating decision by the RO in Waco, Texas, continued a 30 percent rating for PTSD and denied service connection for myofascial pain injury, claimed as a back injury.  The Veteran submitted a notice of disagreement in November 2015, indicating that he disagreed with both issues, and a Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Sleep disorder:  obtain a medical opinion on the nature and etiology of the Veteran's reported sleep impairment.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  

The examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the sleep impairment symptoms are solely symptoms of the Veteran's service-connected PTSD, or are manifestations of a separate sleep disorder.  

If the examiner finds that the sleep impairment symptoms are manifestations of a separate sleep disorder, the examiner should then opine on whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder is related to service.  

A complete rationale for all opinions is requested.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

If an examination is deemed necessary to respond to the question presented, one should be scheduled.  

2.  Grinding of the teeth:  obtain a medical opinion on the nature and etiology of the Veteran's reported teeth grinding.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  

The examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the reported teeth grinding is solely a symptom of the Veteran's service-connected PTSD, or is a manifestation of a separate disability.  

If the examiner finds that the teeth grinding is a separate disability, the examiner should then opine on whether it is at least as likely as not (50 percent or greater probability) that the teeth grinding is related to service.  

A complete rationale for all opinions is requested.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

If an examination is deemed necessary to respond to the question presented, one should be scheduled.  

3.  Bilateral wrists:  Schedule the Veteran for a VA examination to determine the existence and etiology of any current wrist disabilities.  The examiner should review the claims file and should note that review in the report. 

For each identified wrist condition, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service.

A complete rationale for all opinions is requested.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Myofascial pain injury and PTSD increase:  issue an SOC to the Veteran and representative addressing the issues of entitlement to service connection for a myofascial pain injury and an increased rating for PTSD.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Appellant and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


